
	
		I
		111th CONGRESS
		1st Session
		H. R. 3611
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2009
			Mr. Broun of Georgia
			 (for himself, Mr. Boren,
			 Mrs. Myrick,
			 Mr. Garrett of New Jersey,
			 Mr. Linder, and
			 Mr. Taylor) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To restrict the diplomatic travel of officials and
		  representatives of state sponsors of terrorism, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Limiting the Intrusive Miles of
			 International Terrorist Sponsors Act of 2009 or the
			 LIMITS Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)Countries
			 designated as state sponsors of terrorism represent a threat to the national
			 security of the United States.
			(2)The United States is obligated to permit
			 officials and other representatives of countries designated as state sponsors
			 of terrorism to travel to New York City to attend meetings and conduct official
			 business at the United Nations.
			(3)Individuals from
			 countries not otherwise legally permitted to travel to the United States are
			 given visas for delegates and representatives to the United Nations and other
			 related diplomatic purposes.
			(4)These delegates and
			 representatives are in addition to the number of domestically assigned
			 nationals living in the United States.
			(5)Between January 1,
			 2004, and March 31, 2009, the Department of State issued, with full diplomatic
			 immunity, 2,386 visas to delegates and representatives from Cuba, 2,585 visas
			 to delegates and representatives from Iran, 2,053 visas to delegates and
			 representatives from Sudan, 732 visas to delegates and representatives from
			 Syria, and 869 to delegates and representatives from other state sponsors of
			 terrorism.
			(6)The delegates and
			 representatives from Iran and Cuba, which are state sponsors of terrorism, are
			 currently permitted to travel up to 25 miles from Columbus Circle in New York
			 City for United Nations activities, far beyond the necessary working vicinity
			 of the United Nations, giving them access not only to Manhattan, but to
			 surrounding cities and States.
			(7)The delegates and
			 representatives from Syria and Sudan, both state sponsors of terrorism, are
			 currently permitted to travel throughout the United States without any mileage
			 restrictions.
			(8)In June 2002,
			 November 2003, and June 2004, Iranian diplomatic personnel from the Iranian
			 Mission to the United Nations were caught photographing and videotaping the New
			 York City subway and other popular landmarks.
			(9)The Department of
			 State expelled these individuals for being engaged in activities not consistent
			 with their duties.
			(10)Issuing
			 approximately 8,625 visas over the past 5 years to personnel from countries
			 designated as state sponsors of terrorism, without proper boundaries, creates a
			 major security vulnerability within the United States.
			(11)The presence of
			 hundreds of individuals with diplomatic immunity from countries designated as
			 state sponsors of terrorism is overwhelming United States counterterrorism and
			 intelligence resources.
			(12)The United States
			 has an obligation to protect the American people against such threats.
			3.Restriction on
			 diplomatic travel of officials and representatives of state sponsors of
			 terrorism
			(a)In
			 generalNotwithstanding any other provision of law, and except as
			 provided in subsections (b) and (c), the President shall restrict to the
			 designated area the travel of officials and representatives of countries that
			 are designated as state sponsors of terrorism who are visiting the United
			 Nations headquarters complex in connection with official business at the United
			 Nations headquarters complex.
			(b)WaiverThe
			 President may waive the travel restriction described in subsection (a) if the
			 President—
				(1)determines that it
			 is in the interest of national defense of the United States to do so;
			 and
				(2)submits to
			 Congress a report that contains the reasons for such determination not later
			 than 30 days after the issuance of such waiver.
				(c)Exceptions
				(1)Ingress and
			 egressFor purposes of this
			 section, the restriction on travel referred to in subsection (a) shall not
			 include travel to and from John F. Kennedy International Airport or LaGuardia
			 Airport to the designated area in connection with official business at the
			 United Nations headquarters complex. Travel between the designated area and
			 such airports shall be direct and without any intervening stops.
				(2)AccommodationsFor purposes of this section, the
			 restriction on travel referred to in subsection (a) shall not include travel to
			 and from any lodgings or other hotel accommodations in which an official or
			 representative is staying if such lodging or other hotel accommodation is
			 within the designated area. Such permissible travel within the designated area
			 may be made only by land.
				(3)Medical
			 emergenciesFor purposes of this section, the restriction on
			 travel referred to in subsection (a) shall not include travel to and from New
			 York University medical center or Bellevue Hospital Center for emergency
			 medical care.
				(d)Rules of
			 construction
				(1)On
			 travelNothing in this Act
			 shall be construed to prohibit the placement of additional restrictions by the
			 City of New York, the State of New York, or the law enforcement agencies of
			 such City or State on the travel within the designated area of officials and
			 representatives of countries that are designated as state sponsors of
			 terrorism.
				(2)Other
			 restrictionsNothing in this Act shall be construed to prohibit
			 the placement by the President of additional restrictions on officials and
			 representatives of countries that are designated as state sponsors or
			 terrorism.
				(e)Effective
			 dateThis Act shall take effect on the date that is 60 days after
			 the date of the enactment of this Act.
			(f)DefinitionsIn
			 this Act:
				(1)Designated
			 areaThe term designated area means an area not
			 greater than one-half of one mile (0.5 miles) in any direction on the island of
			 Manhattan from the United Nations headquarters complex, but does not include
			 any waterway.
				(2)State sponsor of
			 terrorismThe term
			 state sponsor of terrorism means a country the government of
			 which has been determined by the Secretary of State, for purposes of section
			 6(j) of the Export Administration Act of 1979, section 620A of the Foreign
			 Assistance Act of 1961, section 40 of the Arms Export Control Act, or other
			 provision of law, is a government that has repeatedly provided support for acts
			 of international terrorism.
				(3)United Nations
			 Headquarters complexThe term United Nations headquarters
			 complex means the complex of United Nations buildings located in the
			 City of New York, on First Avenue between 42nd Street and 48th Street, with the
			 street address of 760 United Nations Plaza.
				
